Citation Nr: 1130306	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for rhinitis (claimed as sinusitis and nasal polyps).

3.  Entitlement to an initial compensable disability rating for tension headaches (claimed as migraine headaches).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, granted the Veteran's June 2006 claims for entitlement to service connection for PTSD, and assigned a 30 percent rating; rhinitis (claimed as sinusitis and nasal polyps), and assigned a 10 percent rating; and tension headaches (claimed as migraine headaches), and assigned a noncompensable rating.  The disability ratings were assigned effective September 14, 2006.  In October 2006, the Veteran filed a notice of disagreement with regard to the disability rating assigned to PTSD.  In a May 2007 rating decision, the RO assigned an earlier effective date of August 26, 2006, to his service-connected disabilities.  In September 2007, the Veteran filed a notice of disagreement with regard to the disability ratings assigned to rhinitis and tension headaches.  In a January 2008 Decision Review Officer (DRO) decision, a 50 percent disability rating was assigned for PTSD, effective August 26, 2006.  A statement of the case was issued in January 2008 with regard to all three issues and a substantive appeal was received in April 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to an initial disability rating in excess of 50 percent for PTSD; an initial disability rating in excess of 10 percent for rhinitis (claimed as sinusitis and nasal polyps); and an initial compensable disability rating for tension headaches (claimed as migraine headaches).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Following receipt of her claim for compensation, the Veteran underwent a VA mental health examination in August 2006 pertaining to her PTSD, and a VA general medical examination in August 2006 pertaining to her rhinitis and tension headaches.  In April 2007, the Veteran underwent a VA examination pertaining to her rhinitis.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In his substantive appeal, the Veteran offered lay statements as to the severity of his disabilities, and the Board notes that he has continued to seek VA treatment related to his disabilities.  Furthermore, in July 2011, the Veteran's representative asserted that new examinations were required in light of both worsening and the date of the most recent VA examinations.  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that examinations and opinions are necessary.

Updated VA treatment records from the Central Alabama VA Medical Center (VAMC) for the period December 12, 2008, to the present should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the Central Alabama VAMC for the period December 12, 2008, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should attempt to distinguish the symptomatology associated with his service-connected PTSD, and any other diagnosed acquired psychiatric disability, to include major depressive disorder.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of her tension headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The examiner should indicate the frequency of any characteristic prostrating attacks, and whether she has prolonged attacks productive of severe economic inadaptability.

The examiner should provide an opinion as to the impact the Veteran's migraine headaches have on her ability to work.  The examiner should attempt to distinguish the impairment related to her service-connected migraine headaches, and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

4.  The veteran should be scheduled for a VA examination with a physician with appropriate expertise to determine the nature and extent of impairment from his service-connected rhinitis.  It is imperative that the claims file, and a copy of this Remand, be made available to and reviewed by the examiner in connection with the examination.  All necessary special studies should be performed, to include a CT scan, and all pertinent clinical findings reported in detail.  With regard to his service-connected rhinitis, the examiner is requested to discuss the number of non-incapacitating and incapacitating (one that requires bed rest and treatment by a physician) episodes of sinusitis experienced by the Veteran per year based on consideration of a history taken in conjunction with the examination and review of the claims file.  The examiner should specifically note whether, and how often, the veteran has required prolonged (lasting four-to- six weeks) antibiotic treatment and also identify the presence and degree of any headaches, pain, purulent discharge, osteomyelitis and/or crusting.  The examiner should note the presence or absence of polyps and the percent of obstruction, if any, in each nasal passage.  The examiner should also provide an opinion concerning the impact of the rhinitis on the Veteran's ability to work.

5.  After completion of the above, the AOJ should readjudicate the claims for entitlement to an initial disability rating in excess of 50 percent for PTSD; an initial disability rating in excess of 10 percent for rhinitis (claimed as sinusitis and nasal polyps); and an initial compensable disability rating for tension headaches (claimed as migraine headaches).  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claim.  38 C.F.R. § 3.655.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


